Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks, filed 05/17/2021, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1-7, 9-20 are currently under examination. Claim 8 is cancelled.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/US16/21317, filed 03/08/2016, is acknowledged. 
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application PRO 62/130,513, filed 03/09/2015, are acknowledged.
Withdrawn Objections/Rejections
The objection of claim 19 is withdrawn in view of Applicants’ arguments and amendments. 
Response to Arguments
Applicant’s responses and arguments filed 05/17/2021 regarding claim rejections under 35 U.S.C. 103 of claim 8 are found persuasive in view of the amendments and the Applicant’s arguments (on pages 9-10). The claim rejections of claim 8 under 35 U.S.C. 103 is therefore withdrawn.
Applicant’s responses and arguments filed 05/17/2021 regarding claim rejections under 35 U.S.C. 103 for the other claims are found not persuasive for the following reasons.

Regarding claim 6, Applicant amended the claim 6 with new subject matter “wherein the loading rate is greater than 0.1 Hz” changing the scope of the claim therefore necessitating new grounds of rejection. A new search and consideration was made to address any concern from the Applicant and several references were found to teach the amended limitation with Desmoulin (2013 PhD Thesis 376 pages; Pub.Date 2013) who is reviewing the different effect of mechanical vibration and load rate on cellular response for bone and cartilage cells such as loading at 16Hz and 50-60Hz for up regulation of extracellular matrix genes (abstract), “maintenance effect with an initial upregulation followed by a return to control levels when loaded to 1 MPa at 1 Hz (MacLean, Lee, Alini, & Latridis, 2005)” p.24, with cellular biosynthesis effects (p.48-49), p.68 effect of loading rate on essential protein expression aggrecan and collagen1, 2, (p.68 Fig. 13)... Therefore, importing the amended claim 6 in the independent claims would not have placed the claims in allowance position.
After new full consideration and search for claim 8 subject matter did not provide any relevant reference with the closest references being the cited Li (USPN 20050124887 A1; Pub.Date 06/09/2005; Fil.Date 11/02/2004) describing a sweeping back and forth of the ROI with the set of focal points without defining the loading rate and Chatterjee-Kishore et al. (USPN 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Gallaguer III on 05/21/2021.
The application has been amended as follows: 

1. (Currently Amended) A method of stimulating cell activity by mechanical loading of a tissue at a region of interest (ROI), the method comprising:
locating in a vicinity of the ROI an ultrasound array transducer, the ultrasound array transducer comprising a plurality of transducer elements; 
actuating the plurality of transducer elements to emit focused acoustic energy at a loading rate to each focal zone of a plurality of focal zone locations in a scan direction at a focal zone scan rate; and
repeating the actuating for a plurality of sweep cycles at a predetermined sweep rate, 
wherein the emitted focused acoustic energy induces pressure gradients that press on sides of cells in each focal zone of the plurality of focal zone locations, and
wherein the predetermined sweep rate is twice the loading rate. 

2. (Previously Presented) The method of claim 8, wherein the scan direction is opposite for alternate sweep cycles.

3. (Original) The method of claim 1, wherein actuating the plurality of transducer elements to emit focused acoustic energy to the plurality of focal zone locations is performed in two spatial dimensions.

4. (Original) The method of claim 1, wherein actuating the plurality of transducer elements to emit focused acoustic energy to the plurality of focal zone locations is performed in three spatial dimensions.

5. (Previously Presented) The method of claim 1, wherein the focused acoustic energy has an intensity in the range of 5 mW/cm2 to 180 mW/cm2 at the ROI. 

6. (Previously Presented) The method of claim 1, wherein the loading rate is greater than 0.1 Hz. 

7. (Previously Presented) The method of claim 1, wherein the focal zone locations are uniformly spaced throughout the ROI. 

8. (Cancelled) 

9. (Currently Amended) The method of claim 1, wherein performing the plurality of sweep cycles at the predetermined sweep rate is performed for a treatment duration, the treatment duration having a time range of five minutes to sixty minutes.

10. (Original) The method of claim 9, wherein the treatment duration further comprises a rest period. 

11. (Currently Amended) A system for stimulating cell activity within a body at a region of interest (ROI), the system comprising:
an ultrasound array transducer, the ultrasound array transducer comprising a plurality of transducer elements; and
a controller programmed to: 
actuate the plurality of transducer elements to emit focused acoustic energy at a loading rate to each focal zone of a plurality of focal zone locations in a scan direction at a focal zone scan rate; and
repeat the actuating for a plurality of sweep cycles at a predetermined sweep rate,
, and
wherein the predetermined sweep rate is twice the loading rate.

12. (Original) The system of claim 11, wherein the ultrasound array transducer is in a linear format. 

13. (Original) The system of claim 11, wherein the ultrasound array transducer is in a two-dimensional matrix format.

14. (Previously Presented) The system of claim 11, wherein the focused acoustic energy has an intensity in the range of 5 mW/cm2 to 180 mW/cm2 at the ROI. 

15. (Previously Presented) The system of claim 18, wherein the scan direction is opposite for alternate sweep cycles.

16. (Previously Presented) The system of claim 11, wherein the loading rate is greater than 0.1 Hz. 

17. (Previously Presented) The system of claim 11, wherein the focal zone locations are uniformly spaced throughout the ROI. 

18. (Previously Presented) The controller of claim 20, wherein the loading rate is greater than 0.1 Hz. 

19. (Previously Presented) The system of claim 11, wherein the controller is further configured to actuate, for a plurality of sweep cycles at a predetermined sweep rate, and
wherein performing the plurality of sweep cycles at the predetermined sweep rate is performed for a treatment duration, the treatment duration having a time range of five minutes to sixty minutes.

20. (Currently Amended) A controller for stimulating cell activity within a body at a region of interest (ROI), the controller programmed to: 
actuate a plurality of transducer elements to emit focused acoustic energy at a loading ; and
repeat the actuating for a plurality of sweep cycles at a predetermined sweep rate,
wherein the predetermined sweep rate is twice the loading rate, and
wherein the emitted focused acoustic energy induces pressure gradients that press on sides of cells in each focal zone of the plurality of focal zone locations.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-7 and 9-20 are allowable.
The closest prior art found and of record are Qin (USPN 8,465,427 B1; Pat.Date 06/18/2013; Fil.Date 03/19/2010) in view of Li (USPN 20050124887 A1; Pub.Date 06/09/2005; Fil.Date 11/02/2004) with Chatterjee-Kishore et al. (USPN 2006/0252045 A1; Pat.Date 11/09/2006; Fil.Date 06/07/2004) for teaching sweeping rate for scanning a set of focal points with a sweeping rate being 10 times the loading rate. No references teaching specifically a sweeping rate being two time the loading rate was found. Therefore, the closest prior art found and of record does not teach or reasonably suggest the combination of each claim limitation of independent claims 1, 11 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785